DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3 and 11 are objected to because of the following informalities:  In claim 3, line 3 and claim 11, line 3, “locked” should read --unlocked--.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor 7,562,546.
Re claim 1, Taylor teaches in fig. 2 a door hasp lock capable of use with a trailer, including a first lock plate 30 having a first anterior surface (top surface), a first flange 40 statically coupled to the anterior surface, a first shield 11 statically coupled to the anterior surface, a second lock plate 31 detachably engaged with the first lock plate and having a second anterior surface (top surface), a second flange 41 statically coupled to the second anterior surface and being engaged with the first flange, a second shield 10 and a third flange 70 statically coupled to the second anterior surface, wherein the plates 30 and 31 are engaged and disengaged in a locked and non-operating unlocked state, and the third flange 70 is spaced from the flanges 40, 41 in the locked and non-operating unlocked states.
Re claim 2, a locking member 20 is removably affixed to the flanges 40, 41in the locked state, and is situated between the shields 10, 11.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor 7,562,546 in view of Newlon et al 3,907,344.
Re claim 3, Taylor teaches the locking member 20 detached from the flanges 40, 41 in fig. 1.  Newlon et al teaches that is it well known to attach a locking member 50 to a third flange 53 when it is detached from the first and second flanges 48, 54 in the unlocked state.  It would have been obvious to attach the locking member 20 of Taylor to the third flange 70 in the unlocked state, and exterior to the shields 10, 11, to allow the locking to be kept with the second lock plate and aid in preventing its loss when not in use.
Re claim 7, the three flanges 40, 41, 70 of Taylor are aperture, which apertures are configured to receive 
The bolt (column 2, line 56) of the locking member 20.  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor 7,562,546 in view of Newlon et al 3,907,344 as applied to claim 3 above, and further in view of Rohde et al 7,610,784.
Re claim 4, Rohde et al teaches a third shield 8a, separate from a first shield 8a and a second shield 8b in fig. 1A.  It would have been obvious to modify the shield 11 of Taylor to include two shields, in view of the teaching of Rohde et al, to allow a key cylinder of the locking member to be accessed.
Re claim 5, all shields of Taylor and Rohde et al are configured in a generally annular pattern about the flanges of their lock plates.
Re claim 6, the annular pattern of the shields are configured to receive a locking member therein.
 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor 7,562,546 in view of Newlon et al 3,907,344 as applied to claim 3 above, and further in view of Uliano 2009/0133450.
Re claim 8, the bolt (column 2, line 56 of Taylor is locked to the flanges 40, 41, 70 of Taylor as modified by the Newlin et al reference in the rejection of claim 3.  Uliano teaches a locking member rigid cover 10 having a plurality of slots 12, 13, 14, 16, a locking cylinder 5 operably engaged with selective ones of the slots, a key-operated locking implement 2 positioned within the locking cylinder and operably engaged with alternate ones of the slots 12, 13, 14 with its bolt 3 for slidably reciprocating the locking cylinder between its locked and unlocked positions.  It would have been obvious to modify the locking member 20 of Taylor to include slots, a locking cylinder, and a key-operated locking implement, in view of the teaching of Uliano, since the bolt (column 2, line 56) of Taylor is intended to function in the same manner as the locking member 10 of Uliano.
Claims 9-17 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vellani 2014/0260445 teaches flanges 324a, 324b, and three arcuate shields 232.  Jenks 5,345,794 teaches a locking member rigid cover 12, slots 56, 60, 58, 64, and a locking cylinder 14 having a key-controlled implement therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        June 2, 2022